DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	A restriction requirement was mailed on 9 February 2021.  Applicant's election without traverse of Group V and SEQ ID NO:1 in the reply filed on 9 August 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 and 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 17-27 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

When Applicant elected SEQ ID NO:1, Applicant specified that “with the indicated one or more mutations.”  This is interpreted as an election of SEQ ID NO:1 with the presence of at least one mutation selected from the group consisting of Motif 1, Motif 2, Motif 3 or Motif 4 as recited in claim 1.  Applicant is requested to amend claim 17 to reflect this.

Amino acid sequence changes to SEQ ID NO:1 as taught by Motifs 2-4 appear to be free of the prior art of record.



Specification
3.	The disclosure is objected to because of the following informalities.  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 112.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  
The last full paragraph on page 19 states “it natural text” in line 5.  Applicant probably meant to write ‘it’s natural context.’
Also, please correct the typographical errors in the first partial paragraph on page 3:  “catalytice” and “inventors or the.”
On page 141, Applicant refers to a “Table x.”  Possibly this refers to the following table, but said table is not labelled.
The heading “LEGEND TO FIGURES” on page 10 should be changed to “Brief Description of the Drawings” (all capitals is acceptable).  See e.g. MPEP § 601(I).
Appropriate correction is requested.

Claim Objections
4.	Claims 1, 18 and 27 are objected to because of the following informalities.
Claim 1 is objected to because it recites the limitation “the sequence” or similar phrasing at the beginning of a list of SEQ ID NOs.  This suggests there is an antecedent basis, but there is not.  If the claim is amended to read on SIN:1, this objection will be probably be obviated.
Claim 18 is objected to because it recites the limitation “the the” in line 1.

Appropriate correction is requested.

Improper Markush Group
5.	Claims 17-27 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush groupings in claim 17 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
Claim 1, part (a), for example, reads on a Markush group of approximately 120 proteins.  When the elected SEQ ID NO:1, for example, was compared with SEQ ID NO:30, as an example, the sequences were only 59% identical.  See alignment below (NCBI’s BLAST, accessed 26 August 2021).
Applicant presents no teachings that such a diverse group of sequences will function equivalently with the same activity in the instant invention.  Therefore the 
Therefore, one of ordinary skill in the art would not perceive a substantial structural feature and/or a common use that flows from the substantial structural feature in the members of the Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.
Amending the claims to recite only the elected species would obviate the rejection.

Range 1: 32 to 537
Alignment statistics for match #1
Score			Expect	Method		Identities	Positives	Gaps
617 bits(1590)	0.0	Compositional	298/508(59%)	391/508(76%)	13/508(2%)
				matrix adjust

Query  28   VAVMGNISEREEPTSAKRVAVVGAGVSGLAAAYKLKSHGLSVTLFEADSRAGGKLKTVKK  87
            +A+ G+   R  P  A+ VAVVGAGVSGLAAAY+L+  G++VT+FEA  RAGGK++T  +
Sbjct  32   LAMAGSDDPRAAP--ARSVAVVGAGVSGLAAAYRLRQSGVNVTVFEAADRAGGKIRTNSE  89

Query  88   DGFIWDEGANTMTESEAEVSSLIDDLGLREKQQLPISQNKRYIARDGLPVLLPSNPAALL  147
             GF+WDEGANTMTE E E S LIDDLGL++KQQ P SQ+KRYI +DG P L+PS+P +L+
Sbjct  90   GGFVWDEGANTMTEGEWEASRLIDDLGLQDKQQYPNSQHKRYIVKDGAPALIPSDPISLM  149

Query  148  TSNILSAKSKLQIMLEPFLWRK---HNATELSDEHVQESVGEFFERHFGKEFVDYVIDPF  204
             S++LS KSK+ +  EPFL++K    N+ ++S+EH+ ESVG F ERHFG+E VDY +DPF
Sbjct  150  KSSVLSTKSKIALFFEPFLYKKANTRNSGKVSEEHLSESVGSFCERHFGREVVDYFVDPF  209

Query  205  VAGTCGGDPQSLSMHHTFPEVWNIEKRFGSVFAGLIQSTLLSKKE--KGGENASIKKPRV  262
            VAGT  GDP+SLS+ H FP +WN+E+++GSV  G I S L +K +  K   ++S K+   
Sbjct  210  VAGTSAGDPESLSIRHAFPALWNLERKYGSVIVGAILSKLAAKGDPVKTRHDSSGKRRNR  269

Query  263  RGSFSFQGGMQTLVDTMCKQLGEDELKLQCEVLSLSYNQKGIPSLGNWSVSSMSNNTSE-  321
            R SFSF GGMQ+L++ +  ++G+D +KL  EVLSL+    G+P+LG WS+S  S ++ + 
Sbjct  270  RVSFSFHGGMQSLINALHNEVGDDNVKLGTEVLSLACTFDGVPALGRWSISVDSKDSGDK  329

Query  322  ----DQSYDAVVVTAPIRNVKEMKIMKFGNPFSLDFIPEVTYVPLSVMITAFKKDKVKRP  377
                +Q++DAV++TAP+ NV+ MK  K G P  LDF+P++ Y+PLS+M+TAFKKD VK+P
Sbjct  330  DLASNQTFDAVIMTAPLSNVRRMKFTKGGAPVVLDFLPKMDYLPLSLMVTAFKKDDVKKP  389

Query  378  LEGFGVLIPSKEQH-NGLKTLGTLFSSMMFPDRAPSDMCLFTTFVGGSRNRKLANASTDE  436
            LEGFGVLIP KEQ  +GLKTLGTLFSSMMFPDRAP D  L+TTFVGGS NR LA A T  
Sbjct  390  LEGFGVLIPYKEQQKHGLKTLGTLFSSMMFPDRAPDDQYLYTTFVGGSHNRDLAGAPTSI  449

Query  437  LKQIVSSDLQQLLGTEDEPSFVNHLFWSNAFPLYGHNYDSVLRAIDKMEKDLPGFFYAGN  496
            LKQ+V+SDL++LLG E +P+FV H++W NAFPLYGH+Y SVL AI+KMEK+LPGFFYAGN
Sbjct  450  LKQLVTSDLKKLLGVEGQPTFVKHVYWGNAFPLYGHDYSSVLEAIEKMEKNLPGFFYAGN  509


            +K GL+VG  +ASG KAA+L ISYL+SH
Sbjct  510  NKDGLAVGSVIASGSKAADLAISYLESH  537


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is rejected because it recites, as a limitation, "stringent conditions.”  The metes and bounds of the claimed invention are unclear because Applicant fails to precisely define the conditions used either in the claim or in the specification.  The specification does not discuss stringent conditions.  The examiner is aware that the nucleic acid hybridization is a function of kinetics and conditions (see, e.g., Wahl et al. (1987) Meth Enzymol 152:399, entire article) with the detection of a signal in, for example, a Southern blot, representing the most stable hybrid formed between the immobilized nucleic acid and the probe, but other hybrids can and do form.  Therefore, Applicant has failed to provide an adequate definition of stringent conditions as it applies to the claim limitation and thus the claim is indefinite.  
Claim 17 also is rejected because it recites the relative term “mutant” in relation to the recited sequences, but the limitation “mutant” also applies to the variants, paralogues, orthologues and homologs.  Thus a “variant” of a mutant of SEQ ID NO:1 appears to include the wild-type sequence.  The recitation of “differs from the wildtype sequence” in the first two lines after part (d) does not obviate this rejection given the current scope of the claim.
Claims 17-18 are rejected because they recite the limitation “that positions” in the last line.  The limitation has the antecedent basis of “one or more positions” and 
Claims 19-25 are rejected because they also recite a relative term without providing a standard.  The term “corresponding to” in, e.g. claim 19, is a relative term which renders the claim indefinite. The term “corresponding to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although arguably an alignment of highly similar sequences could be made, there is not one in the instant specification.  Furthermore, the scope of the base claim, claim 17 is vast since it includes numerous unrelated polypeptide sequences as well as any “variant, paralogue, orthologue or homolog thereof.”
Claim 27 recites the limitation "the expression cassette" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No expression cassette is mentioned in the base claim.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The art regarding PPO mutants is well-developed.  E.g. Li & Nicholl (2005) Pest Manag Sci 61:277-85 & Aponte et al., WO 2015/092706 A1 (25 June 2015).
Applicant describes the enzyme activity of several amino-acid-substituted PPOs:  SEQ ID NO:1 and SEQ ID NO:2.  Spec., pp. 141-50.  Applicant describes creating transgenic plants.  Id., pp. 150-152.  Pictures of such plants appear in the figures.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of polypeptides in comparison to the size of the claimed genus.  Applicant also fails to describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad genus of claimed polypeptides.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Claims focused on a polypeptide comprising SEQ ID NO:1 with one to four of the Motifs would probably satisfy the written description requirement.


8.	Claims 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:1 with from one to four of the amino acid sequence changes described by Motifs 1-4, does not reasonably provide enablement for all variants, paralogues, orthologs and homologs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Claim 17 encompasses a vast genus of mutated PPO polypeptides even just considering only SEQ ID NO:1.  Not only does claim 17 include the claimed mutants of SEQ ID NO:1 with one of Motifs 1-4, it includes all variants, paralogues, orthologues and homologs thereof.  The sensitivity of PPO polypeptides to amino acid sequence changes is well established in the art.  Further, the claimed genus includes polypeptides encoded by DNA sequences that hybridize to a DNA sequence encoding SEQ ID NO:1.  
The art regarding PPO mutants is well-developed.  E.g. Li & Nicholl (2005) Pest Manag Sci 61:277-85 & Aponte et al., WO 2015/092706 A1 (25 June 2015).
Applicant teaches the enzyme activity of several amino-acid-substituted PPOs:  SEQ ID NO:1 and SEQ ID NO:2.  Spec., pp. 141-50.  Applicant teaches creating transgenic plants.  Id., pp. 150-152.  Pictures of such plants appear in the figures.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use the genus as broadly as claimed to function within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence, e.g. orthologs, could be used in the instant invention, and which 
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous embodiments with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Furthermore, claim 17 is merely drawn nucleic acid with an arguably defined sequence of nucleotides and/or amino acids.  Unless the, e.g. isolated nucleic acid molecule, provides a useful and functional product, Applicant fails to teach how to use the instant invention.  No functional limitation is recited.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
If the claims focused on a polypeptide comprising SEQ ID NO:1 with one to four of the Motifs, this amendment would probably result in claims that satisfy the enablement requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 17 and 26-27  are rejected under 35 U.S.C. 101 because the claims read on, for example, (a) a nucleic acid molecule encoding SEQ ID NO:1 or a variant thereof and (d) a nucleic acid molecule that hybridizes with a molecule encoding SEQ ID NO:1.  Even if the claim was amended to require motifs 1-4 being changed in, for example, part (a), the wild-type protein sequence could be regarded as a variant thereof, and the coding sequence of the wild-type gene would hybridize to the gene encoding SEQ ID NO:1 with the changes to the motifs.  

Therefore the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S.Ct. 2107, 186 L.Ed.2d 124, 106 USPQ2d 1972 (2013).  Thus the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 26-27 are included in this rejection because neither provides limitations obviating this rejection.  Claim 26 requires an expression cassette but Applicant only defines an ‘expression cassette’ as requiring a plant promoter (Spec., p. 9, first full paragraph) but that reads on the native gene.  Such a gene could also be used as a transformation vector in, e.g. calcium phosphate precipitation.  See e.g. “Calcium phosphate–mediated transfection of eukaryotic cells,”  Nat Methods (2005) 2:319–20.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 17, 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayan et al. (2010) Biochim Biophys Acta 1804:1548-56.
Dayan et al, while studying the Gly210 deletion, made substitution mutants, e.g. G210A.  P. 1553.  To accomplish this using standard molecular biology techniques (e.g. p. 1549), an isolated nucleic encoding the protein was obtained.  Therefore Dayan et al. anticipates claim 17, 21 and 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 18-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan et al. (2010) Biochim Biophys Acta 1804:1548-56 in view of Aponte et al., WO 2015/092706 A1 (25 June 2015).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
As seen above, Dayan et al. teaches making a construct falling within the scope of claim 17 and thus anticipates claim 17.  Since anticipation is the epitome of obviousness (MPEP § 1207.03(a)(ll)(2) (quoting In re May, 574 F.2d 1082, 1089 (CCPA 1978) (citing In re Pearson, 494 F.2d 1399, 1402 (CCPA 1974)), claim 17 is also obvious.  
Given that the archetypical herbicide resistance mutant is a glycine deletion and the wild-type sequence is glycine-glycine, the two glycine residues are fungible with regard to the amino acid sequence of the protein and thus substituting the “other” glycine is obvious.  However, in any case Aponte et al. teaches making mutants at positions 210 and 211.  Aponte et al., p. 58.  
prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the teachings Dayan et al. and Aponte et al. to also make mutants at position 211.  Given the level of skill in the art as of the effective filing date of the claimed invention one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 19-20 and 24-25 are obvious.
Dayan et al. focuses on the glycines at positions 210 and 211 and does not teach the mutations recited in claims 18 and 22-23.  However, Aponte et al. teaches making mutants at position 420.  Therefore claims 18 and 22-23 are obvious.
Aponte et al. teaches using plant promoters (p. 183) and thus claim 26 is obvious.

Conclusion
12.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RUSSELL T BOGGS/Examiner, Art Unit 1663